Case 1:19-cv-10653 Document 2 Fi ed.11/18/19 Page 1 of 2

|
JS 44C/SDNY CIVIL COVER SHEE

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference ofthe
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS

DEFENDANTS
JANE DOE 15

DARREN K. INDYKE and RICHARD D. KAHN,
as EXECUTORS OF THE ESTATE OF JEFFREY E.
EPSTEIN

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)
Cuti Hecker Wang LLP, 305 Broadway, Suite 607, New York, NY 10007 Bennet J. Moskowitz, Troutman Sanders LLP
212-620-2606 875 Third Avenue
New York, NY 10002
CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSH
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)
28 USC 1332
; ; ; ; a ; Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No MyYes
If yes, was this case Vol.[_] Invol. [7] Dismissed. No[_] Yes [| If yes, give date & Case No.
Is THIS AN INTERNATIONAL ARBITRATION CASE? No Yes [|
(PLACE AN Ix] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ 1367 HEALTHCARE/ 375 FALSE CLAIMS
[1110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | 3625 DRUG RELATED [ 1422 APPEAL ]
[ 1120 MARINE [ ]315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY  gey7tjre OF PROPERTY 28 USC 158 [ 1376 QUI TAM
[ 1130 MILLER ACT LIABILITY { 1365 PERSONAL INJURY 21 USC 881 [ ]423 WITHDRAWAL [ ]400 STATE
[ 1140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY + ) gg OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ 1368 ASBESTOS PERSONAL [ ]410 ANTITRUST
[ ] 150 RECOVERY OF  [ 1330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS' LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT —[ 1340 MARINE PERSONAL PROPERTY [ 1820 COPYRIGHTS { 1470 RACKETEER INFLU-
[ 1151 MEDICARE ACT { ]345 MARINE PRODUCT [ 1836 PATENT ENCED & CORRUPT
[ $152 RECOVERY OF LIABILITY [ 1370 OTHER FRAUD _ ORGANIZATION ACT
DEFAULTED [ 1350 MOTOR VEHICLE (371 TRUTH IN LENDING [ 1835 PATENT-ABBREVIATED NEW DRUG APPLICATION (RICO)
STUDENT LOANS [{ ]355 MOTOR VEHICLE [ 1840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY { ]490 CABLE/SATELLITE TV
[ 1153 RECOVERY OF _— [X] 360 OTHER PERSONAL
OVERPAYMENT INJURY [| ]380 OTHER PERSONAL LABOR [ 1861 HIA (1395ff) [ 1850 SECURITIES!
OF VETERAN'S [ 1362 PERSONAL INJURY - PROPERTY DAMAGE [ 1862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385 PROPERTY DAMAGE —[_]710 FAIR LABOR [ 1863 DIWC/DIWW (405(9)) EXCHANGE
{ 1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ 1864 SSID TITLE XVI
SUITS [ 1720 LABOR/MGMT [ 1865 RSI (405(g))
{ 1190 OTHER PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
CONTRACT [ ]463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT ACTIONS
[ 1195 CONTRACT [ 1510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | FAVE ACT (FMLA)
LIABILITY 28 USC 2255 [ 1870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS { }530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) [ 1893 ENVIRONMENTAL
[ ]535 DEATH PENALTY LITIGATION [ 1871 IRS-THIRD PARTY MATTERS
[ 1540 MANDAMUS & OTHER [ 1791 EMPL RET INC { 1895 FREEDOM OF
t 1440 (NowPrisoey nS SECURITY ACT (ERISA) INFORMATION ACT
REAL PROPERTY | 481 VOTING IMMIGRATION [ ] 896 ARBITRATION
RAT
[ 1210 LAND [ 1442 EMPLOYMENT PRISONER CIVIL RIGHTS l OO Ce DUNE ARN REVIEW oR
CONDEMNATION — [ ]443 HOUSING/ { 1462 NATURALIZATION APPEAL O iC
[ ]220 FORECLOSURE [1445 ACCOMMODATIONS { ] 550 CIVIL RIGHTS APPLICATION F AGENCY DECISION
[ 1230 RENT LEASE & 4 [ ]}555 PRISON CONDITION _[ ] 465 OTHER IMMIGRATION + 1950 CONSTITUTIONALITY OF
EJECTMENT DISABILITIES - { ]560 CIVIL DETAINEE ACTIONS SATE STATUTES °
{ 1240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT

[ ] 245 TORT PRODUCT
LIABILITY

{ ]290 ALL OTHER
REAL PROPERTY

{ 1446 AMERICANS WITH
DISABILITIES -OTHER
{ ]448 EDUCATION

Check if demanded in complaint:

 

 

 

 

DEMAND §

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

OTHER

Check YES only if demanded in complaint
JURY DEMAND: &l ves LCNO

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.NLY.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

JUDGE

 

DOCKET NUMBER

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form JH-32).
Case 1:19-cv-10653 Document 2 Filed 11/18/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
1 Original [| 2 Removed from [13 Remanded | 4 Reinstated or | 5 Transferred from [16 eaten L117 oa
i Specify District!
Proceeding State Court ponelidis Reopened (Specify District) (Transferred) Magistrate Judge

| a. allparties represented = Court
CL] 8 Multidistrict Litigation (Direct File)
[| b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
[]1 U.S.PLAINTIFF []2 U.S.DEFENDANT [_]3 FEDERAL QUESTION [xX]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE [11 []1 CITIZEN OR SUBJECT OF A 113113 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE [M2 [x2 INCORPORATED or PRINCIPAL PLACE []4[]4 FOREIGN NATION [16 [16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Resident of the state of California, c/o Cuti Hecker Wang LLP, 305 Broadway, Suite 607, New York, NY
10007

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
Defendants are residents of the U.S. Virgin Islands

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

Darren K. Indyke and Richard D. Kahn are sued as executors of the Estate of Jeffrey E. Epstein.
Per 28 USC 1332, Defendant are deemed citizens of the U.S. Virgin Islands, the domicile of decedent
Epstein. Defendants’ residential addresses are unknown to Plaintiff. Defendants’ counsel is listed above.

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [|] WHITE PLAINS MANHATTAN

on
DATE 44/18/49 SIGNATURE OF ATTORNEY OF RECORD nNOS TO PRACTICE IN THIS DISTRICT

ll‘ []
War LOT VOa~sp. [x] YES (DATE ADMITTED Mo.09 Yr.1997

RECEIPT # Attorney Bar Code # MW7417

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
